Citation Nr: 0021261	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  95-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for post-operative 
residuals of a left knee meniscectomy, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from March 1973 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 decision by the RO that denied 
a claim of service connection for a right knee disability, a 
claim for a disability rating in excess of 20 percent for 
service-connected chronic lumbosacral strain, and a claim for 
an increased (compensable) rating for service-connected post-
operative residuals of a left knee meniscectomy.  In March 
1996, while the appeal was pending, the RO increased the 
rating assigned for post-operative residuals of a left knee 
meniscectomy from zero to 10 percent.

This case was previously before the Board in May 1997 and 
March 1999.  In May 1997, the Board denied service connection 
for a right knee disability, and remanded the two remaining 
issues to the RO for further development.  In March 1999, the 
remaining issues were once again remanded to the RO, in part, 
to afford the veteran a VA examination that addressed the 
factors discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995).

In DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) held that, in evaluating a 
service-connected disability involving a joint, functional 
loss due to pain, under 38 C.F.R. § 4.40, and functional loss 
due to weakness, excess fatigability, incoordination, or pain 
on movement, under 38 C.F.R. § 4.45, must be considered.  The 
Court held that such functional losses should be described by 
an examiner in terms of additional loss in range of motion 
(beyond that clinically manifested), if feasible.

In some cases, a veteran may experience greater functional 
loss with activity than in a clinical setting, due to factors 
such as pain on repeated or prolonged use, or periodic flare-
ups of pain.  That kind of functional loss, and any loss due 
to other factors such as incoordination, weakness, and excess 
fatigability, needs to be quantified and taken in account in 
rating his disability.  Consequently, in such an instance, it 
is necessary to have an examiner provide an opinion, based on 
his or her best medical judgment, as to the level of 
functional loss caused by pain on use, flare-ups, etc., to 
include any loss occurring outside the clinical setting, and 
to report the medical conclusions in terms that can be used 
in applying the schedular rating criteria.  This is what 
DeLuca requires.

Unfortunately, it does not appear that this type of analysis 
has to date been undertaken by the examiners who have 
evaluated the veteran.  The physicians who have examined the 
veteran have provided a good deal of information about the 
state of the veteran's disabilities in the clinical setting, 
but have not provided any estimate of the level of disability 
he may experience outside that setting (due to factors such 
as increased pain due to prolonged standing, walking, etc.), 
or due to factors such as weakness, incoordination, and 
excess fatigability, as contemplated by DeLuca.  Accordingly, 
another remand is now required.  See, e.g., Stegall v. West, 
11 Vet. App. 268 (1998).

A remand is also required so that further efforts can be 
undertaken to determine whether and to what extent the 
veteran's current low back symptomatology can be attributed 
to service or an already service-connected disability.  
Significantly, the record shows that the veteran sustained a 
post-service back injury.  There is some suggestion that his 
low back was in relatively good condition prior to the time 
of the supervening post-service injury, and that many of his 
current manifestations can be attributed, not to service, but 
rather to the injury that later occurred.  A VA physician who 
examined the veteran in December 1997 opined on the matter as 
follows:

	[The veteran] has a history of service[-
]connected back injury, but by all reports 
was quite functional and active prior to his 
1989 non-service[-]connected injury.  He 
currently has profound functional limitations 
with severe loss of motion, pain, and 
tenderness.  He is clearly significantly 
impaired at the moment because of these 
problems.  It is impossible for me to say 
with any confidence to what extent his spine 
problems predate the 1989 injury, but based 
on the extremely active life style and work 
capacity prior to [the] 1989 accident, I 
would think that the service[-]connected 
portion of his back problem was minimal.  
Because of his sequellae [sic] from the knee 
injury, his current back problems will be 
slightly aggravated.  I do not consider him 
employable in his current condition.

Notably, although the examiner concluded that the service-
connected portion of the veteran's back problem was 
"minimal," and that the service-connected left knee injury 
only "slightly aggravated" the problem, no effort was made 
to quantify the degree of low back disability due to service-
connected disability alone, as compared to other causes, in 
terms that correspond to the applicable rating criteria.  
Indeed, it difficult to discern from the opinion offered 
whether such an effort is even practicable:  As noted above, 
the examiner prefaced the opinion with the statement that 
"It is impossible for me to say with any confidence to what 
extent his spine problems predate the 1989 injury . . . ."  
(Significantly, however, another VA examiner opined in July 
1999 that the veteran had a nerve root compression at S1 and 
disc herniation at L5-S1, but that those problems were not 
service related.)

In Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), the Court stated that "when it is not possible to 
separate the effects of the [service-connected condition and 
the non-service-connected condition], VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  
On remand, the veteran should be re-examined so that another 
opinion can be obtained, to the extent practicable, as to 
which of the veteran's current back problems are due to 
service-related causes, and which are more likely due to 
supervening, post-service injury.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his low back and left knee disorders 
that has not already been made part of 
the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  The RO should obtain a complete 
copy of the medical records underlying 
the Social Security Administration's 
decision to grant the veteran disability 
benefits, and should also make an effort 
to ensure that all relevant records of VA 
treatment have been obtained for review.  
The veteran should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.

2.  After the above development has been 
completed, the veteran should be 
scheduled for orthopedic and neurologic 
examinations for purposes of assessing 
the current severity of his service-
connected low back and left knee 
disorders.  The examiner(s) should review 
the claims folder in connection with the 
examinations. All indicated tests, 
including X-ray studies, should be 
conducted.

As to the veteran's low back, the 
examiner(s) should offer an opinion as to 
whether it is at least as likely as not 
that all of the veteran's current low 
back symptomatology can be attributed to 
service or an already service-connected 
disability, or whether it is more likely 
that part or all of his symptoms can be 
attributed to causes unrelated to 
service.  (If it is not possible to 
differentiate, the examiner(s) should so 
state.)  The examiner(s) should 
specifically indicate whether the veteran 
has any of the following manifestations 
and, if so, to the extent possible, 
whether the manifestations are at least 
as likely as not due to service or an 
already service-connected disability:  
(1) muscle spasms on extreme forward 
bending; (2) listing of the spine; (3) a 
positive Goldthwait's sign; (4) evidence 
of osteoarthritic changes or narrowing of 
joint spaces; and (5) abnormal mobility 
on forced motion.  (If it is not possible 
to determine which of the veteran's 
symptoms are at least as likely as not 
due to service, and which are more likely 
due to causes unrelated to service, the 
examiner(s) should treat all symptoms, 
for purposes of this analysis, as though 
they are service-related).  The 
examiner(s) should also indicate whether 
the veteran has intervertebral disc 
syndrome of the low back, or a similar 
such condition affecting the discs of the 
low back, which is at least as likely as 
not due to service.  If so, the 
examiner(s) should indicate the frequency 
with which the veteran experiences 
attacks attributable to such syndrome, 
and should note whether the condition is 
manifested by persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurologic findings appropriate to the 
site of the diseased disc(s).  The 
examiner(s) should then conduct range of 
motion studies on the low back.  The 
examiner(s) should first record the range 
of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the examiner(s) should indicate 
the degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner(s) should render an opinion, 
based upon best medical judgment, as to 
the extent to which the veteran 
experiences functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  
Specifically, the examiner(s) should 
indicate whether the overall service-
related disability picture, in terms of 
limited motion attributable to service, 
and including any service-related 
weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with (1) slight, (2) moderate, or 
(3) severe limitation of motion in the 
lumbar spine, and (if it is determined 
that the veteran has intervertebral disc 
syndrome that is at least as likely as 
not due to service) (1) mild, (2) 
moderate, (3) severe, or (4) pronounced 
intervertebral disc syndrome.

As to the veteran's left knee, the 
examiner(s) should provide a detailed 
statement as to the extent to which the 
veteran's service-connected 
symptomatology affects function and 
employability.  The examiner(s) should 
specifically indicate whether there is 
any evidence of recurrent subluxation or 
lateral instability of the left knee and, 
if so, whether such subluxation and/or 
lateral instability is best described as 
slight, moderate, or severe in degree; 
whether the semilunar cartilage is 
dislocated and, if so, whether such 
dislocation is manifested by frequent 
episodes of "locking," pain, and 
effusion into the joint; whether the 
semilunar cartilage has been removed and, 
if so, whether there are at present 
symptoms associated with such removal; 
and whether there is genu recurvatum and, 
if so, whether it is acquired, traumatic, 
and manifested by objectively 
demonstrated weakness and insecurity in 
weight-bearing.  The examiner(s) should 
also fully describe any surgical scars 
identified in the vicinity of the knee, 
and should indicate whether there is any 
evidence that the scars are poorly 
nourished with repeated ulceration, 
tender and painful on objective 
demonstration, or otherwise causative of 
limitation of function.  Finally, the 
examiner(s) should conduct range of 
motion studies on the knee.  The 
examiner(s) should first record the range 
of motion observed on clinical 
evaluation, in terms of degrees of 
flexion and extension.  If there is 
clinical evidence of pain on motion, the 
examiner(s) should indicate the degree of 
flexion and/or extension at which such 
pain begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner should render an opinion as 
to the extent to which the veteran 
experiences functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  
Specifically, the examiner should 
indicate whether the overall left knee 
disability picture, in terms of limited 
motion, and including any weakness, 
excess fatigability, incoordination, 
and/or pain, is best equated with (1) 
flexion which is limited to (a) 15, (b) 
30, (c) 45, (d) 60, or (e) more than 60 
degrees, and (2) extension which is 
limited to (a) 45, (b) 30, (c) 20, (d) 
15, (e) 10, (f) 5, or (g) less than 5 
degrees.

3.  After the above development has been 
completed, the RO should review the 
report(s) of the examinations to 
determine whether the requirements of the 
foregoing paragraph have been complied 
with.  If they have not, the report(s) 
should be returned as inadequate, and 
arrangements should be made to ensure 
full compliance with the remand 
instructions.

4.  The RO should, after undertaking any 
additional development suggested by the 
record, re-adjudicate the claims in 
question.  Adjudication should include 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71, 4.71a, 4.73, and 4.118 
(1999), and the principles set out in 
DeLuca and VAOPGCPREC 23-97 (July 1, 
1997).  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).

